          Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

JAMEL DUNCAN,                                                               ANSWER TO THE
                                                                            COMPLAINT ON BEHALF
                                                  Plaintiffs,               OF DEFENDANTS THE
                                                                            CITY OF NEW YORK,
                              -against-                                     ROBERT ALTIERI,
                                                                            TASHIDA WILSON, AND
THE CITY OF NEW YORK; NEW YORK CITY POLICE
                                                                            JAMES SIMPSON
OFFICERS: ROBERT ALTIERI, TASHIDA WILSON,
JAMES T. SIMPSON, and OFFICERS JOHN AND JANE                                18 CV 7381 (PAE)
DOE #s 1-10, the names being fictitious and presently
unknown, in their individual and official capacities as
employees of the City of New York Police Department,
                                                                            Jury Trial Demanded
                                                Defendants.

----------------------------------------------------------------------- x


                 Defendants City of New York (“City”), Detective Robert Altieri, Detective

Tashida Wilson, and Detective James Simpson (“defendants”), by their attorney, Zachary W.

Carter, Corporation Counsel of the City of New York, for their answer to the Complaint,

respectfully allege, upon information and belief, as follows:

        1.       Deny the allegations set forth in paragraph “1” of the complaint, except admit that

plaintiff purports to bring this action and seek relief as stated therein.

        2.       Deny the allegations set forth in paragraph “2” of the complaint, except admit that

plaintiff purports to proceed and invoke the jurisdiction of the Court as stated therein.

        3.       Deny the allegations set forth in paragraph “3” of the complaint, except admit that

plaintiff purports to base venue as stated therein.

        4.       Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “4” of the complaint.
         Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 2 of 10



        5.      Deny the allegations set forth in paragraph “5” of the complaint, except admit that

the City of New York is a municipal corporation organized under the laws of the State of New

York.

        6.      Deny the allegations set forth in paragraph “6” of the complaint, except admit that

the City of New York is a municipal corporation organized under the laws of the State of New

York, and that it maintains a police department. Defendants respectfully refer the Court to the

New York City Charter and the Administrative Code for a recitation of the relationship between

defendant City and the New York City Police Department.

        7.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “7” of the complaint, except admit that on or about August 16,

2015 Tashida Wilson and James Simpson were employed by the City of New York as police

officers, and on or about September 5, 2016 Robert Altieri was employed by the City of New

York as a police officer.

        8.      Deny the allegations set forth in paragraph “8” of the complaint, and further state

that the allegations concerning whether the defendants were “acting under color of state and local

law, to wit, under color of statutes, ordinances, regulations, policies, customs and usages of the

City and State of New York” is a legal conclusion to which no response is required.

        9.      Deny the allegations as set forth in paragraph “9” of the complaint, except admit

that plaintiff purports to bring this action as stated therein.

        10.     Deny the allegations as set forth in paragraph “10” of the complaint.

        11.     Deny the allegations set forth in paragraph “11” of the complaint, except admit

that on or about August 16, 2015 plaintiff was lawfully arrested, and pursuant to plaintiff’s

lawful arrest he was transported to the 47th Precinct.



                                                  -2-
          Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 3 of 10



        12.     Deny the allegations set forth in paragraph “12” of the complaint.

        13.     Deny the allegations set forth in paragraph “13” of the complaint, except admit

that pursuant to plaintiff’s lawful arrest he was transported to Central Booking.

        14.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “14” of the complaint.

        15.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “15” of the complaint.

        16.     Deny the allegations set forth in paragraph “16” of the complaint.

        17.     Deny the allegations set forth in paragraph “17” of the complaint, except admit

that on or about September 5, 2016 plaintiff was lawfully arrested, and pursuant to plaintiff’s

lawful arrest he was transported to the 47th Precinct.

        18.     Deny the allegations set forth in paragraph “18” of the complaint, except admit

that pursuant to plaintiff’s lawful arrest he was transported to Central Booking.

        19.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “19” of the complaint.

        20.     Deny the allegations set forth in paragraph “20” of the complaint.

        21.     In response to the allegations set forth in paragraph “21” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        22.     Deny the allegations set forth in paragraph “22” of the complaint.

        23.     Deny the allegations set forth in paragraph “23” of the complaint.

        24.     Deny the allegations set forth in paragraph “24” of the complaint.




                                                -3-
          Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 4 of 10



        25.     In response to the allegations set forth in paragraph “25” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        26.     Deny the allegations set forth in paragraph “26” of the complaint.

        27.     Deny the allegations set forth in paragraph “27” of the complaint.

        28.     Deny the allegations set forth in paragraph “28” of the complaint.

        29.     Deny the allegations set forth in paragraph “29” of the complaint.

        30.     Deny the allegations set forth in paragraph “30” of the complaint.

        31.     Deny the allegations set forth in paragraph “31” of the complaint.

        32.     Deny the allegations set forth in paragraph “32” of the complaint.

        33.     Deny the allegations set forth in paragraph “33” of the complaint.

        34.     In response to the allegations set forth in paragraph “34” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        35.     Deny the allegations set forth in paragraph “35” of the complaint.

        36.     Deny the allegations set forth in paragraph “36” of the complaint.

        37.     Deny the allegations set forth in paragraph “37” of the complaint.

        38.     In response to the allegations set forth in paragraph “38” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        39.     Deny the allegations set forth in paragraph “39” of the complaint.

        40.     Deny the allegations set forth in paragraph “40” of the complaint.

        41.     Deny the allegations set forth in paragraph “41” of the complaint.



                                               -4-
          Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 5 of 10



        42.     In response to the allegations set forth in paragraph “42” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        43.     Deny the allegations set forth in paragraph “43” of the complaint.

        44.     Deny the allegations set forth in paragraph “44” of the complaint.

        45.     Deny the allegations set forth in paragraph “45” of the complaint.

        46.     Deny the allegations set forth in paragraph “46” of the complaint.

        47.     In response to the allegations set forth in paragraph “47” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        48.     Deny the allegations set forth in paragraph “48” of the complaint.

        49.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “49” of the complaint.

        50.     Deny the allegations set forth in paragraph “50” of the complaint.

        51.     Deny the allegations set forth in paragraph “51” of the complaint.

        52.     In response to the allegations set forth in paragraph “52” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        53.     Deny the allegations set forth in paragraph “53” of the complaint.

        54.     Deny the allegations set forth in paragraph “54” of the complaint.

        55.     Deny the allegations set forth in paragraph “55” of the complaint.

        56.     Deny the allegations set forth in paragraph “56” of the complaint.

        57.     Deny the allegations set forth in paragraph “57” of the complaint.



                                               -5-
          Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 6 of 10



        58.     Deny the allegations set forth in paragraph “58” of the complaint.

        59.     Deny the allegations set forth in paragraph “59” of the complaint.

        60.     In response to the allegations set forth in paragraph “60” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        61.     Deny the allegations set forth in paragraph “61” of the complaint.

        62.     Deny the allegations set forth in paragraph “62” of the complaint.

        63.     Deny the allegations set forth in paragraph “63” of the complaint.

        64.     In response to the allegations set forth in paragraph “64” of the complaint,

defendants repeat and reallege the responses set forth in the preceding paragraphs of this answer,

as if fully set forth herein.

        65.     Deny the allegations set forth in paragraph “65” of the complaint.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               -6-
         Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 7 of 10




                               FIRST AFFIRMATIVE DEFENSE:

       66.     The complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE:

       67.     There was reasonable suspicion, probable cause, and/or exigent circumstances for

any alleged stop or search.

                               THIRD AFFIRMATIVE DEFENSE:

       68.     There was probable cause for plaintiff’s arrests, detentions, and prosecutions.

                              FOURTH AFFIRMATIVE DEFENSE:

       69.     Defendants City, Robert Altieri, Tashida Wilson, and James Simpson have not

violated any rights, privileges, or immunities under the Constitution or laws of the United States

or the State of New York or any political subdivision thereof.

                               FIFTH AFFIRMATIVE DEFENSE:

       70.     Defendants Robert Altieri, Tashida Wilson, and James Simpson have not violated

any clearly established constitutional or statutory right of which a reasonable person would have

known and, therefore, are protected by qualified immunity.

                               SIXTH AFFIRMATIVE DEFENSE:

       106.    Any injury alleged to have been sustained resulted from plaintiff’s own culpable

or negligent conduct and was not the proximate result of any act of defendant City, Robert

Altieri, Tashida Wilson, or James Simpson.

                              SEVENTH AFFIRMATIVE DEFENSE:

       71.     Plaintiff provoked any incident.




                                              -7-
             Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 8 of 10



                              EIGHTH AFFIRMATIVE DEFENSE:

        72.      At all times relevant to the acts alleged in the complaint, the duties and functions

of the municipal defendant’s officials entailed the reasonable exercise of proper and lawful

discretion. Therefore, defendant City is entitled to governmental immunity from liability.

                               NINTH AFFIRMATIVE DEFENSE:

        73.      At all times relevant to the acts alleged in the complaint, defendants Robert

Altieri, Tashida Wilson, and James Simpson acted reasonably in the proper and lawful exercise

of their discretion. Therefore, they are entitled to immunity on any state law claims.

                               TENTH AFFIRMATIVE DEFENSE:

        74.      To the extent any force was used, such force was reasonable, necessary, and

justified.

                            ELEVENTH AFFIRMATIVE DEFENSE:

        75.      Punitive damages cannot be assessed against defendant City of New York.

                             TWELFTH AFFIRMATIVE DEFENSE:

        76.      Plaintiff has failed to mitigate his alleged damages.

                          THIRTEENTH AFFIRMATIVE DEFENSE:

        77.      Plaintiff has failed to state a viable Monell claim under Monell v. Dep’t of Soc.

Serv., 436 U.S. 658 (1978).

                          FOURTEENTH AFFIRMATIVE DEFENSE:

        78.      To the extent plaintiff brings any state law claims, he failed to comply with New

York General Municipal Law §§ 50(e), et. seq. and the applicable statute of limitations.



        \



                                                 -8-
        Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 9 of 10



       WHEREFORE, defendants The City of New York, Robert Altieri, Tashida Wilson, and

James Simpson request judgment dismissing the complaint in its entirety, together with the costs

and disbursements of this action, and such other and further relief as the Court may deem just

and proper.

Dated: New York, New York
       January 22, 2019
                                                           ZACHARY W. CARTER
                                                           Corporation Counsel of the
                                                           City of New York
                                                           Attorney for Defendants
                                                           City of New York, Robert Altieri,
                                                           Tashida Wilson, and James Simpson
                                                           100 Church Street, Rm. 3-207
                                                           New York, New York 10007
                                                           (212) 356-2469
                                                           ddrasser@law.nyc.gov


                                                           By:     /s/                 .
                                                           Danielle M. Drasser
                                                           Special Federal Litigation Division


cc:    BY ECF
       Gregory Zenon, Esq.
       Attorney for Plaintiff
       30 Wall Street, 8th Floor
       New York, NY 10005




                                             -9-
Case 1:18-cv-07381-PAE Document 12 Filed 01/22/19 Page 10 of 10




           Docket No. 18 CV 7381 (PAE)
           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK

           JAMEL DUNCAN,

                                                                         Plaintiff,

                                               -against-

           THE CITY OF NEW YORK; NEW YORK CITY POLICE
           OFFICERS: ROBERT ALTIERI, TASHIDA WILSON,
           JAMES T. SIMPSON, and OFFICERS JOHN AND JANE
           DOE #s 1-10, the names being fictitious and presently
           unknown, in their individual and official capacities as
           employees of the City of New York Police Department,

                                                                    Defendants.


           ANSWER TO THE COMPLAINT ON BEHALF OF
           THE CITY OF NEW YORK, ROBERT ALTIERI,
             TASHIDA WILSON, AND JAMES SIMPSON


                            ZACHARY W. CARTER
                 Corporation Counsel of the City of New York
               Attorney for Defendants City of New York, Robert
                  Altieri, Tashida Wilson, and James Simpson
                                100 Church Street
                           New York, New York 10007

                            Of Counsel: Danielle M. Drasser
                                 Tel: (212) 356-2469

           Due and timely service is hereby admitted.

           New York, New York. ............................................, 2018

           .................................................................................. Esq.

           Attorney for .......................................................................




                                                - 10 -
